DETAILED ACTION
This Office action responds to the application filed on 08/22/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 06/23/2021 with the associated claims filed on 05/24/2021 responding to the Office action mailed on 04/19/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negoro (US 2013/0043581).

Regarding Claim 1, Negoro (see, e.g., Figs. 6A, 8, and Annotated Fig. 6A), teaches a device comprising:
a first integrated circuit (IC) chip 21 attached to an upper surface of a substrate 10, and a second IC chip 22 attached to the upper surface of the substrate 10 (see, e.g., pars. 0023-0024), wherein the first IC chip 21 is separated from the second IC chip 22 along the upper surface of the substrate 10 by a spacing having a first width W1 when viewed in cross section;
a lid 30/40 over the IC chips 21/22; and
a slit 30X through the lid 30/40 at a boundary between adjacent IC chips 21/22, wherein the slit 30X is disposed over the spacing and has a second width W2 that is narrower than the first width W1 of the spacing when viewed in cross section (see, e.g., par. 0034).

Regarding Claim 2, Negoro teaches all aspects of claim 1.  Negoro (see, e.g., Figs. 6A, 8, and Annotated Fig. 6A), teaches:
a logic chip comprises the first IC chip 21 (see, e.g., par. 0023); and
at least one memory stack comprises the second IC chip 22 and is adjacent the logic chip (see, e.g., par. 0023).
 
Regarding Claim 3, Negoro teaches all aspects of claim 2.  Negoro (see, e.g., Figs. 6A, 8, and Annotated Fig. 6A), teaches that the slit 30X is formed at a boundary between the logic chip 21 and a memory stack 22 (see, e.g., par. 0034).  

Regarding Claim 4, Negoro teaches all aspects of claim 2.  Negoro (see, e.g., Figs. 6A, 8, and Annotated Fig. 6A), teaches that a slit 30X is formed between the logic chip 21 and each memory stack 22.  

Regarding Claim 5, Negoro teaches all aspects of claim 1.  Negoro (see, e.g., Figs. 6A, 8, and Annotated Fig. 6A), teaches a heat sink 50 over the lid 30/40 (see, e.g., par. 0060).

Response to Arguments
Applicant’s arguments filed on 05/24/2021 with respect to the rejection of claim 1 based on Negoro (US 2013/0043581) have been fully considered but are moot in view of the new grounds of rejection based on the embodiment shown in Fig. 6A of Negoro.

    PNG
    media_image1.png
    304
    530
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 

/Nelson Garces/Primary Examiner, Art Unit 2814